Case 8:21-cv-00199-JVS-DFM Document 42 Filed 04/28/21 Page 1 of 4 Page ID #:404



 1 Ian R. Feldman (State Bar No. 200308)
   ifeldman@clausen.com
 2 CLAUSEN MILLER P.C.
 3 27285 Las Ramblas, Suite 200
   Mission Viejo, CA 92691
 4 Telephone (949) 260-3100 | Facsimile (949) 260-3190
 5
   Culver V. Halliday (Admitted Pro Hac Vice)
 6 culver.halliday@skofirm.com
 7 Spencer K. Gray (Admitted Pro Hac Vice)
   spencer.gray@skofirm.com
 8 STOLL KEENON OGDEN PLLC
 9 500 West Jefferson Street, Suite 2000
   Louisville, Kentucky 40202
10 Telephone:(502) 333-6000 | Facsimile: (502) 333-6099
11
12 Attorneys for Defendants THE AMBASSADOR
   GROUP LLC and BRANDON M. WHITE
13
14                     IN THE UNITED STATES DISTRICT COURT
15          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
16 DEL OBISPO YOUTH BASEBALL, INC.                Case No. 8:21-cv-00199
   d/b/a DANA POINT YOUTH
17                                                MOTION INDEX
   BASEBALL,
18
             Plaintiffs,                          Date:           June 7, 2021
19                                                Time:           1:30 p.m.
   vs.                                            Courtroom:      10c
20
                                                  Judge:          Hon. James V. Selna
21 THE AMBASSADOR GROUP LLC d/b/a
   AMBASSADOR CAPTIVE SOLUTIONS,                  Action Filed:   January 28, 2021
22 et al.
                                                  Trial:          December 22, 2022
23
             Defendants.
24
25
26        Defendants The Ambassador Group LLC and Brandon M. White (together,
27 “Defendants”), pursuant to the Court’s Order For Jury Trial Setting Dates; Preparation
28 For Trial; And Governing Attorney Conduct At Trial [Dkt. 39], provide this Motion
                                              1
                                                                            MOTION INDEX
                                                                             8:21-CV-00199
Case 8:21-cv-00199-JVS-DFM Document 42 Filed 04/28/21 Page 2 of 4 Page ID #:405



 1 Index related to the Second Notice Of Motion And Motion To Dismiss For Lack Of
 2 Personal Jurisdiction Or, In The Alternative, To Transfer [Dkt. 41]. The following is
 3 an index of the moving papers with the name and docket number of each:
 4             Defendants The Ambassador Group LLC And Brandon M. White’s Notice
 5              Of Second Motion And Second Motion To Dismiss For Lack Of Personal
 6              Jurisdiction Or, In The Alternative, To Transfer [Dkt. 41];
 7             Defendants The Ambassador Group LLC And Brandon M. White’s
 8              Memorandum Of Law In Support Of Their Second Motion To Dismiss For
 9              Lack Of Personal Jurisdiction Or, In The Alternative, To Transfer [Dkt.
10              41-1];
11             Declaration Of Brandon M. White In Support Of Defendants’ Second
12              Motion To Dismiss For Lack Of Personal Jurisdiction Or, In The
13              Alternative, To Transfer [Dkt. 41-2];
14             [Proposed] Order Granting Defendants’ Second Motion To Dismiss For
15              Lack Of Personal Jurisdiction Or, In The Alternative, To Transfer [Dkt.
16              41-3].
17 DATED: April 28, 2021                          CLAUSEN MILLER P.C.
18
19
                                                  BY:/s/Ian R. Feldman
20                                                      Ian R. Feldman
21
                                                  Attorneys for Defendants
22                                                THE AMBASSADOR GROUP LLC
23                                                AND BRANDON M. WHITE
24                          [Signatures Continued on Next Page]
25
26
27
28
                                              2
                                                                              MOTION INDEX
                                                                               8:21-CV-00199
Case 8:21-cv-00199-JVS-DFM Document 42 Filed 04/28/21 Page 3 of 4 Page ID #:406



 1 DATED: April 28, 2021                       STOLL KEENON OGDEN PLLC
 2
 3
                                               By: /s/Spencer K. Gray
 4                                                    Culver V. Halliday
 5                                                    Spencer K. Gray
 6                                             Attorneys for Defendants
 7                                             THE AMBASSADOR GROUP LLC
                                               AND BRANDON M. WHITE
 8   7329512.1

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           3
                                                                           MOTION INDEX
                                                                            8:21-CV-00199
Case 8:21-cv-00199-JVS-DFM Document 42 Filed 04/28/21 Page 4 of 4 Page ID #:407



 1                                CERTIFICATE OF SERVICE
 2        I am employed in the County of Orange, State of California. I am over the age of
 3 eighteen years and not a party to the within action; my business address is 17901 Von Karman
   Avenue, Suite 650, Irvine, California 92614.
 4
             On April 28, 2021, I served the document(s) described below on all interested parties,
 5   as follows:
 6
                  MOTION INDEX
 7 [X] BY CM/ECF: I caused such document(s) to be served electronically pursuant to the U.S.
 8 District Court’s Electronic Case Filing Program to be delivered electronically to those parties
   who have registered to become an E-Filer.
 9
          I declare under penalty of perjury under the laws of the United States of America that
10 the foregoing is true and correct and that this Certificate of Service was executed by me on
11 April 28, 2021 in Irvine, California.

12

13                                                  /s/Barbara M. Dorsey
14                                                    Barbara M. Dorsey
     7170846.1
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   4
                                                                      CERTIFICATE OF SERVICE
                                                                              21CV133-W9MSB)
